Title: William P. Newby to Thomas Jefferson, 13 January 1812
From: Newby, William P.
To: Jefferson, Thomas


          
            
                  Sir, 
                  Tufton. January 13th 1812
               
		  you found on my return that I had not Stated the number of Hogs kill’d we ware not done killing at the time the return was filed. I now present to you the number with the total wt
            
              
                No 1. 40 Hogs
                wt
                4.967
                     
                
              
              
                No 2. 22 do
                wt
                1.838
                     
                 Small hogs
              
              
                
                
                6.805
                     

              
            
            
              Wm P. Newby
          
          
            Measure of the barn.
            30 feet Long
            26 feet, wide
            2 feet deep with corn
          
        